USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 1 of 12


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION


OHIO FARMERS INSURANCE COMPANY,                       )
                                                      )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             ) CASE NO. 3:18-CV-860
                                                      )
JACK C. GARNER, JR. and CYNTHIA L.                    )
GARNER, individually and dba GARNER’S                 )
TRUCK STOP, and TCI, LLC,                             )
                                                      )
               Defendants.                            )


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Ohio Farmers Insurance Company (“Ohio Farmers”), by counsel, for its

Complaint for Declaratory Judgment against Defendants, Jack C. Garner, Jr. and Cynthia L.

Garner, individually and dba Garners Truck Stop (the “Garners”), and TCI, LLC.


                             I.      PARTIES & JURISDICTION

       1.      Plaintiff, Ohio Farmers, is a corporation organized and existing under the laws of

the State of Ohio, having its principal place of business located at 1 Park Circle, Westfield Center,

Ohio 44251. Ohio Farmers is a citizen of the State of Ohio. At all times material hereto, Ohio

Farmers was duly authorized to transact the business of insurance within the State of Indiana.

       2.      Defendant, Jack C. Garner, Jr. (“Jack”) is a citizen of the State of Indiana residing

in Plymouth, Marshall County, Indiana.

       3.      Defendant, Cynthia L. Garner (“Cynthia”) is a citizen of the State of Indiana

residing in Plymouth, Marshall County, Indiana.
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 2 of 12


       4.      Defendant, TCI, LLC (“TCI”) is a limited liability company. All of the members

of TCI are citizens of the States of Colorado and Arizona, and accordingly, TCI is a citizen of the

States of Colorado and Arizona.

       5.      At all times relevant to this insurance coverage dispute, Defendants, Jack and Cindy

conducted business as Garners Truck Stop in Plymouth, Marshall County, Indiana.

       6.      Ohio Farmers delivered the insurance policy at issue to its named insureds, the

Garners, in Marshall County, Indiana.

       7.      The matter in controversy, exclusive of interest and costs, exceeds the sum of

Seventy-Five Thousand Dollars ($75,000.00).

       8.      Subject matter jurisdiction is vested in this Court pursuant to 28 U.S.C. §1332(a).

       9.      Venue lies in this Court pursuant to 28 U.S.C. §1391(b)(2).

       10.     This Court has personal jurisdiction over the Garners and TCI, LLC.


                              II.     FACTUAL ALLEGATIONS

       11.     Ohio Farmers incorporates the allegations contained within Paragraphs 1 through

10 above by reference as if fully set forth herein.

       12.     Ohio Farmers issued its Commercial Package Policy No. COP 5020263, issued to

“Jack and Cindy Garner dba Garner’s Truck Stop” as the named insureds.

       13.     Ohio Farmers’ records show that the policy incepted on July 25, 1986, however,

those records also indicate that the policy or policies covering the period from July 25, 1986

through July 25, 1988, (hereinafter the “Policy”) were destroyed.

       14.     The Policy was renewed on an annual basis beginning on July 25, 1988 for the

following periods of coverage:

       a)      July 25, 1988 to July 25, 1989 (the “1st Renewal Policy”);

                                                  2
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 3 of 12


        b)     July 25, 1989 to July 25, 1990 (the “2nd Renewal Policy”);

        c)     July 25, 1990 to July 25, 1991 (the “3rd Renewal Policy”);

        d)     July 25, 1991 to July 25, 1992 (the “4th Renewal Policy”);

        e)     July 25, 1992 to July 25, 1993 (the “5th Renewal Policy”);

        f)     July 25, 1993 to July 25, 1994 (the “6th Renewal Policy”);

        g)     July 25, 1994 to July 25, 1995 (the “7th Renewal Policy”);

        h)     July 25, 1995 to July 25, 1996 (the “8th Renewal Policy”);

        i)     July 25, 1996 to July 25, 1997 (the “9th Renewal Policy”);

        j)     July 25, 1997 to July 25, 1998 (the “10th Renewal Policy”);

        k)     July 25, 1998 to August 27, 1998, cancelled for nonpayment of premiums (the “11th

               Renewal Policy”).

The above listed renewal policies, when appropriate, are collectively referred to hereinafter as the

“Policies”. True and accurate copies of the 1st Renewal Policy, 2nd Renewal Policy, 3rd Renewal

Policy, 4th Renewal Policy, 5th Renewal Policy, 6th Renewal Policy, 7th Renewal Policy, 8th

Renewal Policy, 9th Renewal Policy, 10th Renewal Policy, and 11th Renewal Policy are attached

hereto as Exhibits A-K, respectively.

        15.    Jack and Cynthia (collectively, the “Garners”) were the owners of certain real

property commonly known as 11700 U.S. 6, Plymouth, Marshall County, Indiana (the “Site”).

The Site’s address listed with the Marshall County Auditor is 11690 U.S. 6, Plymouth, Indiana.

        16.    The Garners owned and operated a restaurant and filling station on the Site known

as “Garner’s 76 Truck Stop” or “Garner’s Truck Stop” from 1978, until they sold the business in

1998.




                                                 3
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 4 of 12


         17.   The Garners transferred the Site by warranty deed to non-party, Lelya Abdulla

Nasser (“Nasser”), on June 30, 1998.

         18.   Nasser continued to operate the Site as Fadall’s Truck Stop.

         19.   Nasser transferred the Site to non-party, Khalid J. Siddiqui, on November 24, 1999,

by warranty deed.

         20.   TCI, LLC obtained the property on December 22, 2010, through a tax sale, and a

Tax Deed Title was issued to TCI, LLC on January 7, 2011.

         21.   On November 29, 2012, IDEM issued a Notice of Violation and Proposed Agreed

Order, Case No. 2012-21126-S, to TLC, LLC for, among other things, failing to properly upgrade

or permanently close the UST system.

         22.   On May 24, 2013, TCI, LLC entered into an Agreed Order in Case No. 2012-

21126-S, concerning the UST system at the Site.

         23.   Environmental testing conducted at the Site by TCI, LLC in 2013, revealed the

presence of environmental contamination, and TCI, LLC submitted a Leaking Underground

Storage Tank (“LUST”) Initial Incident Report was submitted to IDEM on August 21, 2013.

         24.   On December 11, 2015, TCI, LLC, through counsel, sent a demand to the Garners

for costs TCI, LLC incurred in responding to IDEM’s enforcement action and anticipated future

costs.

         25.   On July 14, 2017, the Garners, through counsel, tendered the defense and

indemnification of the Garners against TCI, LLC’s demand for response costs and attorney’s fees

under Indiana’s Environmental Legal Actions statute, I.C. § 13-30-9-2 incurred or that would be

incurred as a result of the UST release at the Site to Ohio Farmers (the “Claim”). A true and

accurate copy of the July 14, 2017 correspondence is attached hereto as Exhibit L.



                                                4
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 5 of 12


       26.     The July 14, 2017 correspondence was Ohio Farmers’ first notice of the Claim.

       27.     On August 7, 2017, Ohio Farmers acknowledged receipt of the Tender and advised

the Garners that, based on the available information, Ohio Farmers was unable to make a coverage

determination and that Ohio Farmers was investigating the claim under a reservation of rights.

       28.     Also, on August 7, 2017, Ohio Farmers requested that the Garners provide

environmental reports, real estate documents, and information about operations at the Site.

       29.     On September 26, 2017, the Garners provided some of the requested information

to Ohio Farmers.

       30.     On November 27, 2017, Ohio Farmers sent a reservation of rights letter to the

Garners, that among other things, advised that Ohio Farmers was continuing its investigation under

a full and complete reservation of rights to permit the Garners to provide evidence that a UST

release occurred during the Policies’ effective dates of coverage and reserved Ohio Farmers to

deny coverage, as based on available information, there was no covered loss under the Policies

(the “Reservation of Rights Letter”).

       31.     No additional information was provided to Ohio Farmers by the Garners in

response to the Reservation of Rights Letter.

       32.     On May 15, 2018, Ohio Farmers denied any duty under the Policies to defend and

indemnify the Garners against the Claim and requested that the Garners enter into a Policyholder

Release Agreement with Ohio Farmers.


                              III.      THE COVERAGE DISPUTE

       33.     Ohio Farmers incorporates the allegations contained within Paragraphs 1 through

32 of this Complaint by reference as if fully set forth herein.



                                                  5
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 6 of 12


A.      THE POLICIES’ CGL BI/PD COVERAGE

        34.      The Policies’ Commercial General Liability (“CGL”) Bodily Injury and Property

Damage (“BI/PD”) insuring agreement1 states in relevant part as follows:

        a. We will pay those sums that the insured becomes legally obligated to pay as
           damages because of “bodily injury” or “property damage” to which this
           insurance applies. We will have the right and duty to defend any “suit” seeking
           those damages. We may at our discretion investigate any “occurrence” and
           settle any claim or “suit” that may result. But:

              (1) The amount we will pay for damages is limited as described in LIMITS OF
                  INSURANCE (SECTION III); and

              (2) Our right and duty to defend end when we have used up the applicable limit
                  of insurance in the payment of judgments or settlements under Coverages A
                  or B or medical expenses under Coverage C.

              No other obligation or liability to pay sums or perform acts or services is
              covered unless explicitly provided for under SUPPLEMENTARY PAYMENTS
              - COVERAGES A AND B.

        b. This insurance applies to “bodily injury” and “property damage” only if:

              (1) The “bodily injury” or “property damage” is caused by an “occurrence”
                  that takes place in the “coverage territory;” and

              (2) The “bodily injury” or “property damage” occurs during the policy period.

        c. Damages because of “bodily injury” include damages claimed by any person
           or organization for care, loss of services or death resulting at any time from the
           “bodily injury.”

        35.      The Policies define “bodily injury” as follows:

        "Bodily injury" means bodily injury, sickness or disease sustained by a person,
        including death resulting from any of these at any time.

        36.      The Policies define “property damage” as follows:

        "Property damage" means:


1
 The policy language quoted is from Form CG 0001 1096, used from the 10 th Renewal Policy through the 11th Renewal
Policy. Although the Policies underwent a number of form changes, the substance of the CGL BI/PB insuring
agreements remains the same.

                                                        6
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 7 of 12


        a. Physical injury to tangible property, including all resulting loss of use of that
           property. All such loss of use hall be deemed to occur at the time of the physical
           injury that caused it; or

        b. Loss of use of tangible property that is not physically injured. All such loss of
           use shall be deemed to occur at the time of the "occurrence" that caused it.

        37.      The Policies define “suit” as follows:

        "Suit" means a civil proceeding in which damages because of "bodily injury",
        "property damage", "personal injury" or "advertising injury" to which this
        insurance applies are alleged. "Suit" includes:

        a. An arbitration proceeding in which such damages are claimed and to which the
           insured must submit or does submit with our consent; or

        b. Any other alternative dispute resolution proceeding in which such damages are
           claimed and to which the insured submits with our consent.

        38.      The Claim does not allege any “bodily injury”.

        39.      The Claim does not involve “bodily injury” or “property damage” that occurred

during the policy period.

        40.      There is no “suit” against the Garners seeking damages because of “bodily injury”

or “property damage” to which the Policies apply.

        41.      TCI, LLC’s claim for attorney’s fees and costs does not qualify as “damages”

because of “bodily injury” or “property damage”.


B.      THE POLICIES’ CGL PAI COVERAGE

        42.      The Policies’ CGL Personal and Advertising Injury (“PAI”) insuring agreement2

states in relevant part as follows:

        a. We will pay those sums that the insured becomes legally obligated to pay as
           damages because of “personal injury” or “advertising injury” to which this


2
  The policy language quoted is from Form CG 0001 1096, used from the 10 th Renewal Policy through the 11th
Renewal Policy. Although the Policies underwent a number of form changes, the substance of the CGL PAI insuring
agreements remains the same.

                                                      7
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 8 of 12


             insurance applies. We will have the right and duty to defend any “suit” seeking
             those damages. However, we will have no duty to defend the insured against
             any “suit” seeking damages for “personal injury” or “advertising injury” to
             which this insurance does not apply. We may at our discretion investigate any
             “occurrence” or offense and settle any claim or “suit” that may result. But:

             (1) The amount we will pay for damages is limited as described in LIMITS OF
                 INSURANCE (SECTION III); and

             (2) Our right and duty to defend end when we have used up the applicable limit
                 of insurance in the payment of judgments or settlements under Coverages A
                 or B or medical expenses under Coverage C.

             No other obligation or liability to pay sums or perform acts or services is
             covered unless explicitly provided for under SUPPLEMENTARY PAYMENTS
             - COVERAGES A AND B.

       b. This insurance applies to:

             (1) “Personal injury” caused by an offense arising out of your business,
                 excluding advertising, publishing, broadcasting or telecasting done by or
                 for you;

             (2) “Advertising injury” caused by an offense committed in the course of
                 advertising your goods, products or services;

                but only if the offense was committed in the “coverage territory” during the
                policy period.

       43.      The 1st Renewal Policy through the 3rd Renewal Policy define “personal injury,” in

relevant part, as follows:

       “Personal injury” means injury, other than “bodily injury,” arising out of one or
       more of the following offenses:

                                                ***

             c. Wrongful entry into, or eviction of a person from, a room, dwelling or
                premises that the person occupies;

                                                ***

       44.      All of the Policies beginning with the 4th Renewal Policy define “personal injury,”

in relevant part, as follows:

                                                  8
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 9 of 12


        “Personal injury” means injury, other than “bodily injury,” arising out of one or
        more of the following offenses:

                                                      ***

              c. The wrongful eviction from, wrongful entry into, or invasion of the right of
                 private occupancy of a room, dwelling or premises that a person occupies
                 by or on behalf of its owner, landlord or lessor;

                                                ***
        45.      The Claim does not allege any “advertising injury”.

        46.      The Claim does not involve any “personal injury” offense committed during the

policy period.

        47.      There is no “suit” against the Garners seeking damages because of “personal

injury” or “advertising injury” to which the Policies apply.

        48.      TCI, LLC’s claim for attorney’s fees and costs does not qualify as “damages”

because of “personal injury” or “advertising injury”.


C.      FAILURE TO COMPLY WITH THE POLICIES’ NOTICE PROVISIONS

        49.      The Policies include the following notice provisions3:

        SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS

                                                      ***

        2. Duties In The Event Of Occurrence, Claim Or Suit.


              a. You must see to it that we are notified as soon as practicable of an
                 “occurrence” or an offense which may result in a claim. To the extent
                 possible, notice should include:

                 (1) How, when and where the “occurrence” or offense took place;

                 (2) The names and addresses of any injured persons and witnesses; and

3
 The policy language quoted is from Form CG 0001 1096, used from the 10th Renewal Policy through the 11th Renewal
Policy. Although the Policies underwent a number of form changes, the substance of the notice provisions remains
the same.

                                                       9
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 10 of 12



                (3) The nature and location of any injury or damage arising out of the
                    “occurrence” or offense.

             b. If a claim is made or “suit” is brought against any insured, you must:

                (1) Immediately record the specifics of the claim or “suit” and the date
                    received; and

                (2) Notify us as soon as practicable.

                You must see to it that we receive written notice of the claim or “suit” as
                soon as practicable.

             c. You and any other involved insured must:


                (1) Immediately send us copies of any demands, notices, summonses or
                    legal papers received in connection with the claim or “suit;”

                                                 ***

       50.      TCI, LLC sent their demand to the Garners on December 11, 2015.

       51.      The Garners, however, did not notify Ohio Farmers of the Claim until July 14,

2017, over 19 months after the Garners first learned of the loss.

       52.      The Garner’s failed to comply with the Policies’ notice provisions.

       53.      The Garners’ late notice was unreasonable.

       54.      The Garners’ late notice resulted in prejudice to Ohio Farmers as Ohio Farmers lost

the opportunity to negotiate a settlement of the Claim in December 2015, before TCI, LLC

occurred additional costs in the investigation and remediation of the UST release.


                     V.      COUNT FOR DECLARATORY JUDGMENT

       55.      Ohio Farmers incorporates the allegations contained within Paragraphs 1 through

54 of this Complaint by reference as if fully set forth herein.



                                                 10
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 11 of 12


       56.    An actual controversy exists between the parties hereto concerning whether Ohio

Farmers has a duty under the Policies to defend Jack and Cynthia against the Claim.

       (a)    Jack and Cynthia contend that Ohio Farmers has a duty under the Policies to defend

              Jack and Cynthia against the Claim; and

       (b)    Ohio Farmers contends that it does not have a duty under the Policies to defend

              Jack and Cynthia against the Claim.

       57.    An actual controversy exists between the parties hereto concerning whether Ohio

Farmers has a duty under the Policy to indemnify Jack and Cynthia against the Claim.

       (a)    Jack and Cynthia contend that Ohio Farmers has a duty under the Policies to Jack

              and Cynthia against the Claim; and

       (b)    Ohio Farmers contends that it does not have a duty under the Policies to indemnify

              Jack and Cynthia against the Claim.


                            VI.    THE DEMAND FOR RELIEF

WHEREFORE, Ohio Farmers respectfully requests that the Court enter an Order:

       (a)    Declaring that Ohio Farmers has no duty under the Policies to defend Jack and

              Cynthia against the Claim;

       (b)    Declaring that Ohio Farmers has no duty under the Policies to indemnify Jack and

              Cynthia against the Claim;

       (c)    Awarding Ohio Farmers its costs; and

       (d)    Granting Ohio Farmers such further relief as the Court deems just and proper.



Dated: October 23, 2018




                                              11
USDC IN/ND case 3:18-cv-00860-RLM-MGG document 1 filed 10/23/18 page 12 of 12


                                      Respectfully submitted,


                                      s/ Linda L. Vitone
                                      Linda L. Vitone, Atty. No. 23389-29
                                      SMITH FISHER MAAS HOWARD & LLOYD, P.C.
                                      7209 N. Shadeland Ave.
                                      Indianapolis, Indiana 46250
                                      Tel: (317) 578-1900; Fax: (317) 578-1330
                                      E-mail: lvitone@smithfisher.com
                                      Attorneys for Ohio Farmers Insurance
                                          Company




                                     12
